FlLED

MAY 0 1 2017
UNITED sTATEs DISTRICT COURT

Clerk, U.S. District and
FOR THE DISTRICT OF COLUMBIA _Bankruptcy Courts

 

 

JAVANDA BECKWITH, et al. §
Plaintiffs, §
v. § Case No: 15-cv-1284-RCL
DISTRICT OF COLUMBIA, §
Defendant. §
)
MEMORANDUM OPINION

 

I. INTRODUCTION

This case was brought in 2015 by plaintiff Javanda Beckwith and her minor child, L.B.,
against the District of Columbia for violations of the Individuals with Disabilities Education Act,
20 U.S.C. §§ 1400, et seq. (“IDEA”). On September 15, 2016, this Court, adopting Magistrate
Judge Kay’s Report and Recomrnendation, granted in part and denied in part Ms. Beckwith’s and
the District’s respective motions for summary judgment, finding that L.B. was denied a Free and
Appropriate Public Education (“FAPE”) on several grounds. Plaintiffs have now moved for
attorneys’ fees, ECF No. 23. For the reasons stated below, the Court will grant in part plaintiffs’
motion for attomeys’ fees and will award fees and costs in the amount of $62,154.62.
Il. BACKGROUND

In February 2015, plaintiffs filed an administrative due process complaint alleging that
L.B. was denied a FAPE by the District of Columbia Public Schools (“DCPS”) on the following
grounds: 1) DCPS failed to implement L.B.’s June 2014 and January 2015 individualized
education programs (“IEPS”) by failing to provide sufficient specialized instruction; 2) DCPS

failed to provide L.B. an appropriate location of services where her June 2014 IEP could be

 

 

 

implemented; 3) DCPS failed to provide L.B. an appropriate IEP in January 2015 by reducing her
hours of occupational therapy and behavioral support services; 4) DCPS failed to develop a
behavioral intervention plan for L.B. until February 2015; and 5) DCPS failed to adhere to DCPS
guidelines concerning the use of restraint. The hearing officer found against plaintiffs and denied
them the relief requested.

On July 27, 2015, plaintiffs filed this action Seeking a reversal of the Hearing Officer’s
order. Both parties moved for Summary judgment and this Court, adopting the Report and
Recommendation of Magistrate Judge Kay, found that DCPS had denied L.B. a FAPE by failing
to implement L.B.’s June 2014 and January 2015 IEPs and when DCPS failed to comply with its
restraint requirements lt therefore granted in part and denied in part each party’s motion for
summary judgment and ordered that DCPS revise L.B.’s IEP and provide compensatory education
for the above listed denials of a FAPE. Plaintiffs now seek attomeys’ fees, arguing that they are
prevailing parties entitled to $72,160.86.

III. LEGAL STANDARDS

The IDEA provides that courts may award reasonable attorneys’ fees to prevailing parties.
20 U.S.C. § 1415(i)(3)(B)(i). Courts must first determine whether the applicant is a prevailing
party, then must determine whether the requested fees are reasonable. To be considered a
prevailing party, “(1) there must be a ‘court-ordered change in the legal relationship’ of the parties;
(2) the judgment must be in favor of the party seeking the fees; and (3) the judicial pronouncement
must be accompanied by judicial relief.” D.C. v. Straus, 590 F.3d 898, 901 (D.C. Cir. 2010).

Under the IDEA, the fees must be “based on rates prevailing in the community in which

the action or proceeding arose for the kind and quality of services furnished.” 20 U.S.C.

§ 1415(i)(3)(C). A three part analysis guides the assessment of whether a requested fee award is

 

 

 

 

 

,»¢ '

reasonable: “First, the court must determine the ‘number of hours reasonably expended in
litigation.’ Second, it must set the ‘reasonable hourly rate.’ Finally, it must determine whether use
of a multiplier is warranted.” Eley v. District of Columbia, 793 F.3d 97, 100 (D.C. Cir. 2015)
(intemal citations omitted). To determine a reasonable hourly rate, the court considers “(1) the
attomey[’s] billing practices, (2) the attorney[’s] skill, experience, and reputation and (3) the
prevailing market rates in the relevant community.” Id. (internal quotation marks omitted).
Attorney’s fee litigation employs a burden-shifting scheme:

The fee applicant bears the burden of establishing entitlement to an award,

documenting the appropriate hours, and justifying the reasonableness of the rates.

Once an applicant meets this initial burden, a presumption applies that the number

of hours billed and the hourly rates are reasonable At that point, the burden shifts

to the opposing party to provide specific contrary evidence tending to show that a
lower rate would be appropriate

Flood v. District ofColumbia, No. CV 15-497 (BAH), 2016 WL l 180159, at *3 (D.D.C. Mar. 25,
2016) (internal citations and quotation marks omitted).

To determine the prevailing market rates in these cases, courts generally use three different
systems, all of which are based on the “La]fey Matrix” derived from Lajj‘ey v Northwest Airlines,
Inc., 572 F. Supp. 354, 374 (D.D.C. 1983) ajj"d in part, rev ’a' in part on other grounds, 746 F.2d
4 (D.C. Cir. 1984). See Joaquin v. D.C., 210 F. Supp. 3d 64, 67 (D.D.C. 20-16). First, the USAO
Lajj*ey Matrix is calculated by the U.S. Attorney’s Ofiice for D.C. and uses the original 1980-81
rates from Lajj"ey, then accounts for inflation by using the Consumer Price Index. Id. Second, the
LSI Lajfey Matrix_sometimes called the LSI/Salazar Matrix_uses the Lajj?zy matrix updated
with the 1989 rates, then accounts for inflation by using the Bureau of Labor Statics’s legal services
index. Ia'. The LSI Laffey rates are higher than the USAO Lajjfey rates. Third, Several courts

within this District have used the USAO Laffey rates as a starting point, but have awarded fees in

 

 

 

 

    

 

  

IDEA litigation at 75% of those rates. See, e.g., Snead v. District of Columbia, 139 F. Supp. 3d
375, 381 (D.D.C. 2015).

The degree of a party’s success also plays a role in a court’s determination of
reasonableness Where a party only enjoys limited or partial success, “the product of hours
reasonably expended on the litigation as a whole times a reasonable hourly rate may be an
excessive amount . . . [and] [t]he district court may attempt to identify specific hours that should
be eliminated, or it may simply reduce the award to account for the limited success.” Hensley v.
Eckerhart, 461 U.S. 424, 436 (1983).

IV. ANALYSIS

The parties in this case agree on several key issues regarding the proper fee award. First,
they agree that the appropriate reasonable hourly rate is the 75% La/j‘ey rate, In addition, they
agree that the fee award should be reduced by 15% based on limited success, i.e. , because plaintiffs
only succeeded on two of their five IDEA claims. Finally, they agree that the original rates
requested for plaintiffs’ paralegal, David Proctor, were inappropriate and should be lowered.

At a 75% Laffey rate, with a 15% reduction, and using the appropriate paralegal hourly
rate, plaintiffs argue that they are entitled to $63,182.97. Defendant argues that plaintiffs are
entitled to $43,029.35. The majority of this gap is due to the fact that plaintiffs have included time
spent on the litigation before this Court in their calculation, whereas defendant has not. The fees
for this time (aiter the 15% reduction) total $18,443.86. It is unclear whether defendant mistakenly
failed to account for this time, or whether it intends that this time is not reimbursable; it has not
specifically made any argument regarding this issue. Because plaintiffs carried their initial burden

of establishing that they are entitled to a fee award for this time, and defendant has not provided

 

 

 

 

any argument or evidence to the contrary, see Flood, 2016 WL 1180159, at *3, the Court finds
that plaintiffs shall be reimbursed the additional $18,443.86.

The parties explicitly disagree about the following two issues: l) whether plaintiffs can
recover fees for time related to MDT/IEP meetings; and 2) whether plaintiffs inappropriater
charged for secretarial/clerical tasks performed by support staff. Defendant argues that plaintiffs
have included 1.01 hours (totaling $348.45) in three entries for time spent on multidisciplinary
team/IEP meetings and that such time is non-compensable, Plaintiffs concede that one of these
entries is entirely non-compensable: 0.67 hours spent on composing electronic correspondence
regarding the meeting (2/24/2015). They concede that a reduction is warranted for another entry:
0.17 hours spent discussing implementation issues and an agenda for the meeting (2/24/2015).
They argue, however that the 0.17 hours spent on February 23, 2015 discussing implementation
concerns is compensable Courts in this jurisdiction have held that time spent preparing for and
attending IEP meetings is not compensable, see A.S. v. D.C., 842 F. Supp. 2d 40, 47 (D.D.C. 2012),
but that courts may award fees for time spent on tasks related to implementing or enforcing a
decision or order, see Shaw v. D. C., 210 F. Supp. 3d 46 (D.D.C. 2016). Therefore, the Court agrees
that the time spent on the MDT/IEP meetings is not-compensable, but that the time spent on
implementation issues is compensable, For the February 24, 2015 entry related to both the meeting
and implementation, the Court will reduce that time by 50%. Therefore, of these three entries,
plaintiffs may recover for .25 hours, totaling $86.25. After the 15% reduction, this amount totals
$73 .3 1.

Finally, the parties disagree over whether the time billed for tasks performed by Antonio
Teel (0.50 hours) and Doreen Athey (15.83 hours), neither of whom are attorneys or paralegals, is

compensable, The only entry for Antonio Teel describes drafting a letter to the client continuing

 

 

 

dates and times (0.50 hours). The Court will not describe every task performed by Doreen Athey,
but they include the following: contacting the client to set up meetings; preparing and sending
letters and other correspondence to various parties, including DCPS and the client; reviewing,
filing, and serving the complaint; compiling and preparing documents; faxing documents; and
taking phone calls

Plaintiffs charged paralegal rates for this time, but defendant argues that these tasks
constituted secretarial or clerical work. Tasks that are clerical in nature cannot be included in
attomeys’ fees awards Jackson v. D.C., 603 F. Supp. 2d 92, 98 (D.D.C. 2009), amended in part,
696 F. Supp. 2d 97 (D.D.C. 2010). Some of the work listed clearly constitutes non-compensable
clerical tasks, such as filing documents, setting up meetings, and faxing documents See, e .g.,
Michigan v. U.S. E.P.A., 254 F.3d 1087, 1095_96 (D.C. Cir. 2001) (filing documents); Irving v.
D.C. Pub. Sch., 815 F. Supp. 2d 119, 127 (D.D.C. 2011) (updating file and filing documents;
conversing with HOD); Jackson, 603 F. Supp. 2d at 98 (creating files, making copies, faxing
documents). Some however, are not so obviously clerical, such as corresponding with the client
and with DCPS, reviewing the complaint, and compiling documents for various purposes See,
e.g., Johnson v. D.C., 850 F. Supp. 2d 74, 80 (D.D.C. 2012) (communicating with client via
letters); Baker v. D.C. Pub. Sch., 815 F. Supp. 2d 102, 109-10 (D.D.C. 2011) (teleconference with
mother); Driscoll v. George Washington Unz`v., 55 F. Supp. 3d 106, 116-17 (D.D.C. 2014)
(drafting correspondence; checking legal citations; interviewing and communicating with
witnesses and plaintiffs); Bailey v. D.C., 839 F. Supp. 888, 891 (D.D.C. 1993) (“opening computer
files and drafting retainer agreements school record release authorizations cover letters,

independent evaluation requests, medical record release authorizations and letters to parents

requesting documents”).

 

 

 

Neither party has attempted to specifically parse out which tasks are clerical and which are
not, both arguing that every task performed by Antonio Teel and Doreen Athey are or are not
clerical. Rather than “nit-pick” through every time entry or deny reimbursement for every charge
by Mr. Teel and Ms. Athey, the Court will reduce the fee award for the time billed by Mr. Teel
and Ms. Athey by 50%. Cf. lrving, 815 F. Supp. 2d at 127. Their time totaled 16.35 hours, billed
at $116 per hour, totaling $l,894.28. After a 50% reduction, plaintiffs will be awarded $947.14
for this time.

V. FEE AWARD CALCULATION

Taking into account the aforementioned calculations and reductions, plaintiffs’ award is as

follow`s: l ' ` ` * “ g "

Underlving Administrative Litigation

 

 

 

Roberta Gambale 135.07 hours at $345 per hour $46,599.15
Roberta Gambale 4.5 hours at $378 per hour $1701.00
David Proctor 3.5 hours at $112.50 $393.75
Robert Jones 3.17 hours at $225 per hour $713.25
Antonio Teel/Doreen Athey 8.16 hours at $116 per hour $946.56
Total: $50,353.71
Total less 15% reduction: $42.800.65
Roberta Gambale 3.5 hours travel time at $173 per hour $605.50
Costs $304.61
Total for underlying administrative litigation $43,710.76
District Court Litigation

Robert Jones 3.70 hours at $225 per hour $832.50

 

 

Robert J ones 83.80 hours at $249 per hour $20,866.20

 

Total $21,698.70
Total less 15% reduction $18`443.86
Combined Total $62,154.62

 

VI. CONCLUSION

For the foregoing reasons, the Court will grant in part plaintiffs’ motion for attorneys’ fees

Defendant shall be ordered to reimburse plaintiffs fees and costs totaling $62,154.62. A separate

order accompanies this memorandum opinion

Date: fh l , 2017

f'z/\~=¢c.p?’/w~//Vl>'l

Royce"C. Lamberth
United States District Judge